Citation Nr: 0835710	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to dependents' educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond September 19, 2005.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




REMAND

A child of a person who has a total disability, permanent in 
nature, resulting from a service-connected disability, may be 
eligible for DEA benefits.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(A)(ii) (West 2002 & Supp. 2007); 
38 C.F.R. § 21.3021(a)(1)(iii), (b) (2007).  DEA benefits 
charged to a child may not exceed a period of 45 months, or 
the equivalent in part-time training, unless it is determined 
that a longer period is required for special restorative 
training.  38 U.S.C.A. § 3511(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c) (2007).

If the effective date of the permanent and total disability 
rating is before the child's 18th birthday, but the date of 
notification to the veteran from whom the child derives 
eligibility occurs after the child has reached 18, the 
beginning date of DEA eligibility shall be the more 
advantageous of (1) the date of the child's 18 birthday or 
successful completion of secondary schooling, whichever 
occurs first, or (2) the date of notification to the veteran.  
38 U.S.C.A. § 3512 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 21.3041(a), (b)(2)(i) (2007).  If the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18 but before he has reached 26, the beginning 
date of eligibility will be the more advantageous of (1) the 
effective date of the rating, or (2) the date of notification 
to the veteran from whom the child derives eligibility.  
38 U.S.C.A. § 3512 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.3041(b)(2)(ii) (2007).

The basic ending date for DEA benefits is the child's 
26th birthday.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.3041(c) (2007).  However, if the effective 
date of the permanent and total disability rating, or 
notification of the rating, occurs when the child is between 
ages 18 and 26, the ending date will be 8 years from such 
effective date or date of notification, whichever is more 
advantageous to the child.  38 U.S.C.A. § 3512 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.3041(d)(1) (2007).  The ending 
date can be extended if, among other things, the child 
suspends his program due to conditions determined by VA to 
have been beyond his control; for example, if immediate 
family obligations beyond his control require him to take 
employment, or pursuit of his program is precluded because of 
his own illness.  38 U.S.C.A. § 3512 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.3041(e)(1), 21.3043 (2007).

According to the RO, the appellant's end date for DEA 
eligibility is September 19, 2005.  The appellant would like 
to have his DEA benefits extended beyond that date.  He 
maintains, in essence, that he had to suspend his program due 
to conditions beyond his control; more specifically, as a 
result of a knee injury and financial difficulties he 
experienced during his period of eligibility.

Unfortunately, the appellant's case is not yet ready for 
final appellate review.  There is nothing in the record to 
show how the RO determined the appellant's beginning date for 
DEA eligibility.  Nor does the record contain any evidence to 
demonstrate the appellant's age or his relationship to the 
veteran.  He has not been notified of the particular type of 
evidence necessary to substantiate his claim (see Veterans 
and Dependents Education; Topping-Up Tuition Assistance; 
Licensing and Certification Tests; Duty to Assist Education 
Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) (codified at 
38 C.F.R. § 21.1031)); he was not provided a supplemental 
statement of the case (SSOC) following his submission of 
additional, pertinent lay evidence in December 2006 (see 
38 C.F.R. § 19.31(b)(1) (2007)); and it is not clear that his 
notice of disagreement (NOD) has been associated with the 
record on appeal.  These matters required additional 
development.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the 
appellant.  Among other things, the letter 
should inform the appellant that, in order to 
substantiate his request to extend his period 
of DEA eligibility, the evidence must 
establish that he suspended his program due 
to conditions beyond his control.  He should 
be asked to submit any available medical 
records pertaining to the knee injury he has 
described, or to provide a release (or 
releases) for those records so that VA can 
assist him in obtaining them.  He should also 
be asked to submit as much additional detail 
as possible with regard to his financial 
status during the time frames here in 
question, including any additional evidence 
or information he has with respect to his 
income, debts, and expenses during those time 
frames, and to clarify whether the injury to 
his knee occurred in December 2003 or 
December 2004.  He should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the record on appeal.

2.  Obtain and associate with the record on 
appeal: (a) a copy of the veteran's DD 
Form(s) 214, (b) a copy of any VA rating 
decision(s) (and associated notification 
letter(s)) from which the appellant's DEA 
eligibility is derived; (c) a copy of the 
appellant's birth certificate; and (d) a copy 
of the appellant's NOD, referred to in the 
statement of the case as having been received 
on June 5, 2006 (if the NOD is something 
other than the May 21, 2006 statement of 
record from the appellant, date-stamped as 
having been received by VA on May 30, 2006).

3.  Thereafter, take adjudicatory action on 
the matter here in question.  If any benefit 
sought remains denied, furnish an SSOC to the 
appellant.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 21.3043.

After the appellant been given an opportunity to respond to 
the SSOC, the record on appeal should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

